UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7504
TREMELLE J. YOUNG,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-97-306)

                  Submitted: December 13, 2001

                      Decided: January 15, 2002

 Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Tremelle J. Young, Appellant Pro Se. S. David Schiller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. YOUNG
                              OPINION

PER CURIAM:

   Following a jury trial on June 22, 1998, Tremelle J. Young was
convicted in a four count indictment of violations of 18 U.S.C.A.
§§ 922(g)(1), (2) (West 2000), governing possession of a firearm and
ammunition by a convicted felon, and 18 U.S.C.A. § 922(g)(9), (2)
(West 2000), proscribing possession of a firearm and ammunition by
a person convicted of domestic violence. Young appealed to this
Court but we dismissed the appeal without prejudice because the only
relief sought was a new trial, based on new evidence, and such relief
is appropriately sought in the district court. Subsequently, Young
filed a motion pursuant to Fed. R. Crim. P. 33, which the district court
denied. Young appeals the denial of his motion.

   Applying the present version of Fed. R. Crim. P. 33, we hold that
Young’s motion was timely filed. Nevertheless, we hold that the dis-
trict court did not err by denying the motion as the evidence Young
identified as the basis for his motion is either not new or not suffi-
ciently material and probative to conclude that it would likely result
in acquittal at a new trial. Accordingly, we find the district court did
not abuse its discretion in dismissing Young’s motion and we there-
fore affirm the district court’s order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED